Citation Nr: 1308692	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  05-03 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral arm disability (claimed as arm pain), to include as secondary to service-connected lumbosacral strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for a disability manifested by pain in the legs and arms.  The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the arm claim has been recharacterized as noted on the title page to reflect the theory of secondary service connection.
 
In January 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

In June 2009, the Board denied, in pertinent part, service connection for a disability manifested by pain in the legs and arms.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 Joint Motion for Partial Remand, the parties moved to partially vacate the Board decision to the extent that it denied service connection for a disability manifested by pain in the legs and arms, and remand the case to the Board.  The Court granted the motion.

In July 2011, the Board remanded the case so that a VA examination could be scheduled.  Further review of the claims folder indicates that the Appeals Management Center (AMC) has complied with the July 2011 Remand directives.  In fact, neither the Veteran, nor his representative, has contended otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In an August 2012 rating decision, the AMC granted service connection for right and left lower extremity radiculitis.  Therefore, because the Veteran was granted the full benefit he sought, and has not filed a notice of disagreement (NOD) regarding his assigned effective dates or ratings, his claim of entitlement to service connection for a disability manifested by pain in the legs is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 
 
At the beginning of the appeal, the Veteran was represented by the American Legion (AL).  The Board notes that the Veteran was represented by attorney Allison K. Bauer during proceedings before the Court.  In a September 2012 correspondence, attorney Virginia A. Girard-Brady stated that she had submitted a VA Form 21-22a.  However, no such document is of record.  A search of VACOLS reflects that in October 2012, the Veteran submitted a new VA Form 21-22 appointing the AL as his representative.  In a January 2013 correspondence, the AL requested that Ms. Girard-Brady clarify whether she is the Veteran's current representative.  No response was received.  Subsequently, in February 2013, the AL contacted Ms. Girard-Brady and was informed that "[s]he did not know the veteran's name or recognize him as a client."  See February 13, 2013 Letter.  The AL also attempted to contact the Veteran without success.  See id.  Therefore, the Board finds that the AL is the Veteran's current representative.

Last, the November 2012 Post-Remand Brief raises a claim of whether new and material evidence has been presented sufficient to reopen a previously denied claim of service connection for a gastrointestinal disability.  This matter has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the RO for appropriate development.
 
 
FINDING OF FACT

3.  A bilateral arm disability did not have its clinical onset in service and is not otherwise related to active duty; an organic disease of the nervous system was not exhibited within the first post service year, and pertinent disability is not etiologically related to the service-connected lumbosacral strain.


CONCLUSION OF LAW

Bilateral arm disability was not incurred or aggravated in active service, an organic disease of the nervous system was not manifested within the first post service year, and pertinent disability is not proximately due to or the result of the service-connected lumbosacral strain.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Under the Veterans Claims Assistance Act (VCAA) of 2000, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

Here, a November 2002 letter complied with VA's duty to notify the Veteran with regards to the service connection claim addressed herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

The Board notes that although notice regarding an award of an effective date or rating criteria was not provided, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 	

The Board also finds that VA has complied with its duty to assist the Veteran in the development of the claim decided herein, to include substantial compliance with the July 2011 Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records.  VA has also provided him the opportunity to give testimony before the Board.  The Board acknowledges that a private treatment record dated June 1999 indicates that the Veteran underwent evaluation for purposes of applying for Social Security benefits.  However, he has not indicated, and the record does not contain evidence, that he actually applied for, or was awarded, disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran underwent VA examinations in February 2003 and November 2011 pertaining to his service connection claim.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are adequate, as they were predicated on consideration of all of the pertinent evidence of record, to include statements regarding the incident that allegedly led to the development of the Veteran's bilateral arm disability, and document that the examiners conducted a full examination of the Veteran and review of the claims file and fully understood the questions posed by the AOJ.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  See 38 C.F.R. § 3.159(c)(4). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Organic diseases of the nervous system are chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Here, the Veteran believes that his currently diagnosed bilateral arm disability resulted from an in-service injury.  He has stated that he was in constant pain during service and that he has continued to suffer from bilateral arm pain.  See December 2003 NOD.  Alternatively, he maintains that his bilateral arm disability is related to his service-connected lumbosacral strain.  

STRs reflect that, in October 1984, the Veteran fell while playing basketball and injured his back and left hip.  In April 1996, he was treated for back pain, right shoulder pain, and pain in both arms and legs.  The diagnosis was radicular right shoulder pain and low back pain.  In September 1986, the Veteran injured his right wrist due to a fall.  X-rays were negative.  He continued to complain of right wrist pain in November 1996.  A bone scan suggested a healing carpal navicular fracture.  There is no separation examination report in the claims file.

In December 1986, the Veteran filed a claim for service connection for a back disability.  A January 1987 VA spine examination contains no complaints or findings of upper extremity disability.  A March 1989 VA examination report reflects no evidence of any residual of the Veteran's lumbosacral strain.

A December 1995 private treatment record indicates that, in October 1996, the Veteran was seated on a chair that collapsed, causing him to fall to the floor and injure his back and left hip.  Two days later he experienced pain in his neck as well as tingling, numbness, and weakness in both hands.  No diagnosis was provided. 

January 1999 X-rays of the cervical spine were normal.  

An undated private medical record shows that the Veteran was treated for back pain, leg pain, and arm pain.  He gave an onset date of March 20, 1999.  

A May 1999 VA treatment record shows that the Veteran complained of chronic back pain that radiated down the left arm and limited range of motion of both arms.  No diagnosis was provided.

A June 1999 private treatment record shows that the Veteran complained of a stiff neck with pain that radiated down both arms.  He described "a pins and needles" sensation in the left arm and an ache in the right arm.  The diagnosis was chronic neck strain with bilateral arm radiculitis.

A September 1999 VA treatment record shows that the Veteran complained of severe back pain that radiated down the legs, numbness and tingling in both legs, and numbness and tingling of the left arm.

An October 1999 VA spine examination report contains a diagnosis of chronic cervical strain.  An October 2000 VA spine examination report contains no complaints of arm pain.

A December 2000 private treatment record shows that the Veteran was treated for aching left arm pain and tingling and back pain of two weeks' duration.  He reported "a number of episodes in the past."  The left hand was tender at the ulnar distribution.  There was full range of motion.  The diagnosis was left arm pain.  

An October 2001 VA spine examination report contains no complaints of arm pain.  X-rays of the cervical spine were negative.

A January 2002 private treatment record shows that the Veteran was treated for neck, back, and bilateral arm pain.

A December 2002 VA treatment record shows that the Veteran was treated for "increased achy and throbbing pains" in both arms and his left leg.

The Veteran underwent a VA peripheral nerves examination in February 2003.  He reported a history of weakness and numbness of the right arm that extended to the small and ring fingers.  The symptoms were not associated with any particular time of day, or with any particular movements or positions that the body assumed.  Examination revealed no weakness of the hands.  The Veteran had normal sensation to the 10 g-monofilament of the fingers of each hand, and normal vibratory sensation of both hands.  There was no painful motion.  Range of motion of the arms and hands was not limited by pain, fatigue, weakness, or lack of endurance.  There was no tenderness or masses felt in the medial elbow.  The diagnosis was normal examination for peripheral nerves.  Based upon a review of the claims file and examination of the Veteran, the examiner opined that the Veteran's symptoms were not related to his military service.  The examiner commented that the Veteran had multiple X-rays and MRI scans, which have all been negative.  The Veteran currently did not have a diagnosable condition that explained his symptoms.

In March 2003, the Veteran was treated for pain in his left arm and elbow, as well as tingling in the left hand.  In May 2003, the Veteran was treated for back pain and bilateral upper extremity pain and tingling in the fingers of his left hand.  The arm pain was between the elbows and wrists.  Phalen's and Tinel's testing were positive on the left side.  There was tenderness at the medial tendon insertion bilaterally.  The assessment was probable tendonitis.  

An April 2004 VA treatment record shows that the Veteran complained of numbness to his fingers and the palms of both hands "off and on for past few years."  He denied any weakness.  Sensation in the upper extremities was intact to monofilament.  Strength testing was normal.  An MRI of the cervical spine was normal.  No diagnosis was provided.

VA treatment records reflect that the Veteran complained of right arm pain in December 2005 and May 2006.  In July 2006, he reported numbness with tingling in his right arm, hand and fingers.  An August 2006 nerve conduction study of the right upper extremity was normal.  

In September 2006, the Veteran again complained of left arm pain.  Cervical spine X-rays showed degenerative disc disease.  In November 2006, he was diagnosed with left shoulder pain, probably bursitis or rotator cuff tendinitis.  In December 2006, the Veteran was diagnosed with ulnar nerve entrapment.  A nerve conduction study of the left upper extremity in May 2007 was normal.  He was diagnosed with ulnar neuropathy in August 2007.  An October 2007 cervical spine MRI revealed narrowing of the neural foramen on the right at C-5/6.  The diagnosis was cervicalgia/numbness fourth and fifth fingers, left hand.  

April and September 2008 VA spine examination reports contain no mention of any upper extremity problems.

The Veteran testified in January 2009 that his bilateral arm pain first started after he fell while climbing a mountain during service, which occurred after the fall on the basketball court.  He stated that he has continued to have pain over the years.
	
A June 2009 MRI of the cervical spine showed multilevel degenerative disc disease and spondylosis resulting in multilevel spinal stenosis and nerve root canal narrowing.  It was noted that these findings were mildly progressive as compared to the previous MRI.

A December 2009 MRI of the cervical spine showed central stenosis at C3-4, C5-6, and mild at C7-T1.  There was also foraminal stenosis at tight C5-6.  An EMG showed bilateral upper extremity radiculopathy.

In April 2010, the Veteran underwent a cervical foramenotomy and decompression.   

In September 2010, he reported initial improvement, but recent worsening of his symptoms.  A cervical spine MRI revealed findings that were not significantly different compared to the June 2009 MRI.  No neurological deficits were noted.  

In October 2011, a NCS revealed right ulnar neuropathy across the elbow. 

In November 2011, the Veteran underwent a VA spine examination.  According to the Disability Benefits Questionnaire (DBQ), he complained of tingling, pain, and numbness along the C-6 and C-8 dermatomes.  The pain extended down the arm, and there was numbness and tingling in the fourth and fifth fingers, the forefingers, and the thumbs.  The Veteran related these symptoms to his service-connected back disability.  Strength testing was normal.  Reflex testing was normal with respect to the biceps and hypoactive otherwise.  Sensory testing was normal in the shoulders, decreased in the forearms, and absent in the hands/fingers.  The examiner noted that there was bilateral mild incomplete paralysis of the radial nerve, the median nerve, the ulnar nerve, and the lower radicular group.  EMG testing revealed right ulnar neuropathy across the elbow.  The examiner reviewed the claims file and diagnosed radiculitis of the bilateral upper extremities.  He opined that this disability is "most likely" related to the Veteran's cervical spine disability, status post surgery, and not related to the service-connected back disability.  He explained that spinal nerves affecting the upper extremities originate in the cervical spine and not the lumbar spine.  He noted that literature shows that radiculitis is a natural progression of spinal nerve irritation that may result from degenerative disc disease.  Although the report later indicates that the Veteran's current bilateral arm disability "is as less likely as not related to his DDD C-spine," it seems that this apparently contradictory statement is a typographical error, based on reviewing the report in its entirety and the supporting rationale provided by the VA examiner.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012).
 
In January 2012, the Veteran was diagnosed with bilateral cubital tunnel syndrome.  He underwent a release in May 2012.

Initially, it should be noted that there is no diagnosis of an organic disease of the nervous system within one year of discharge from service.  Thus, the presumptive regulations under 38 C.F.R. §§ 3.307, 3.309 are not for application. 

With respect to direct service connection, the record establishes that the Veteran fell while playing basketball in December 1984 and injured his back and right hip.  There is no indication that he sustained an injury to his arms at that time.  Indeed, the Veteran has testified that his arm problems began after a subsequent in-service fall.  However, there is no indication that he fell during service while climbing a mountain.  Although he was treated for bilateral arm pain in April 1996, STRs are negative for any findings of any arm disability.  There are no complaints of, or treatment for, a disability manifested by arm pain until several years after service.  Furthermore, there is no opinion which provides a medical nexus between the Veteran's currently diagnosed bilateral arm disability and service.  In fact, the February 2003 VA examiner found that the Veteran's bilateral arm pain is not related to service.  This opinion is probative because the examiner discussed the evidence, examined the Veteran, and provided a rationale for his opinion.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (opinion of a physician based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history).  Accordingly, service connection on a direct basis is unwarranted.

The evidence of record also does not support the Veteran's assertion that his bilateral arm disability is due to or aggravated by his service-connected back disability.  The November 2011 VA examiner opined that the Veteran's bilateral arm disability is not related to the service-connected back disability.  He explained that peripheral nerves in the arms are connected to and are affected by the cervical spine and not the lumbar spine.  Thus, it follows that the Veteran's bilateral arm disability was not caused or aggravated by the service-connected back disability.  In fact, the examiner opined that the Veteran's bilateral arm disability "is most likely related" to his nonservice-connected cervical spine disability.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as it based on a physical examination of the Veteran and a review of all historical records.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Furthermore, and of particular significance to the Board in this matter, is the fact that no medical professional has provided any opinion indicating that the Veteran's bilateral arm disability is in any way secondary to his service-connected lumbosacral strain.  

While the Veteran believes that his bilateral arm disability is related to either an in-service fall or to his service-connected back disability, there is no evidence that he has the medical training or expertise to provide a competent opinion on the etiology of his bilateral arm disability, and his opinion has no probative value.  Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the opinion provided by the VA examiners who discussed the evidence of record and provided a complete rationale for their medical opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection for a bilateral arm disability, to include as secondary to the service-connected lumbosacral strain, is not warranted.


ORDER

Entitlement to service connection for a bilateral arm disability is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


